EXHIBIT 10.21
FIRST AMENDMENT TO AGREEMENT


THIS FIRST AMENDMENT TO AGREEMENT (“Amendment”) is made and entered into as of
November 10, 2008, by American Medical Technologies, Inc., a Delaware
corporation (“AMT”); Bear Street Associates, LLC, a Texas limited liability
company (“Bear Street”); and Sepulveda Group, LLC, a California limited
liability company (“Sepulveda Group”), with reference to that certain Agreement
dated March 20, 2008 between AMT and Bear Street (the “Agreement”).  Capitalized
terms not expressly defined herein shall have the meaning set forth in the
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.  Bear Street hereby assigns and transfers to Sepulveda Group all of Bear
Street’s right, title, and interest in and to the Agreement.  Sepulveda Group
hereby agrees to and accepts such assignment and, in addition, expressly assumes
and agrees to keep, perform, and fulfill all of the terms, covenants,
obligations, and conditions required to be kept, performed, and fulfilled by
Assignor under, or with respect to, the Agreement.  All remaining payments to be
made under the Agreement, as amended by this Amendment, including the payment to
be made concurrently with the execution hereof, shall be made to Sepulveda
Group.  By execution hereof, AMT consents to the foregoing assignment.


2.  The parties hereto acknowledge that $90,000 has been paid pursuant to the
Agreement.  Notwithstanding the provisions of Section 3 of the Agreement, the
parties hereto agree that the remaining $160,000 to be paid under the Agreement
shall be paid as follows:  AMT will pay to Sepulveda Group ten (10) payment of
$15,000 each and a eleventh (11th) and final payment of $10,000.  The first
payment of $15,000 and all subsequent payments required hereunder, including the
final payment of $10,000, shall be paid monthly on the first day of each month
commencing on December 1, 2008 and continuing monthly until the final payment of
$10,000 on October 1, 2009.


3.  The terms of this Amendment are incorporated in the Agreement for all
purposes and from and after the date hereof, any references to the Agreement
shall be deemed to mean the Agreement as amended by this Amendment.  Except as
specifically modified hereby, all of the provisions of the Agreement which are
not in conflict with the terms of this Amendment shall remain in full force and
effect.  Where the terms of this Amendment and those of the Agreement are
inconsistent, the terms of this Amendment shall control.  This Amendment may be
executed in counterparts, each of which shall be deemed an original and all of
which when taken together shall constitute one and the same instrument.


[SIGNATURES ON NEXT PAGE]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Assignor and Assignee have executed this Amendment as of the
date first set forth above.


AMT:
 
American Medical Technologies, Inc.,
a Delaware corporation
 
 
By:          /s/ Barbara D. Woody
Barbara D. Woody,
Vice-President of
Administration & Finance
 
Bear Street:
 
Bear Street Associates, LLC,
a Texas limited liability company
 
 
By:          /s/ Robert Hayman
Robert Hayman, Manager
Sepulveda Group:
 
Sepulveda Group, LLC,
a California limited liability company
 
 
By:          /s/ Robert Hayman
Robert Hayman, Manager
 





 
-2-

--------------------------------------------------------------------------------

 

